DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-36 are pending in the present application.
Applicant’s election without traverse of Group I, drawn to an induced pluripotent stem cell (iPSC) or a derivative thereof comprising elements (i)-(iii) recited in independent claim 1, in the reply filed on 11/08/2022 is acknowledged.
Applicant further elected the following species: (a) an iPSC; (b) Deletion or reduced expression of CIITA; (c) CIITA locus for integration of one or more of the exogenous polynucleotides; (d) a third exogenous polynucleotide encoding HLA-E; and € the monoclonal antibody specific epitope recognized by cetuximab.
Accordingly, claims 30-35 were withdrawn from further consideration because they are directed to non-elected inventions.  Additionally, claims 4, 22-27 and 36 were withdrawn from further consideration because they are directed to non-elected species.  With respect to withdrawn claims 22-27, please note that the amino acid sequence of SEQ ID NO: 66 and its polynucleotide sequence of SEQ ID NO: 67 are HLA-E amino acid sequence and HLA-E polynucleotide sequence, respectively, integrated at the locus of B2M gene, but Applicant elected CIITA locus for integration of one or more of the exogenous polynucleotides, including the third exogenous polynucleotide encoding HLA-E.
Therefore, claims 1-3, 5-21 and 28-29 are examined on the merits herein with the above elected species.

Claim Objections
Claim 1 is objected to because terms such as “B2M”, TAP1”, “RFXANK”, “CIITA” should be spelled out in full at the first occurrence of the terms.
Similarly, claim 7 is also objected to because the term “GMCSFR” should be spelled out in full at the first occurrence of the term.
Claim 8 is also objected to because the term “VHH” should be spelled out in full at the first occurrence of the term.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 29, it is unclear what is encompassed by the limitation “selected from the group consisting of a peptide, a cytokine……….a chemotherapeutic agent or a radioactive moiety, or an immunomodulatory drug (IMiD)”.  This is because it is unclear about the selected members of the Markush group due to multiple “or”.  Additionally, is IMiD a representative of an immunomodulatory drug?  Clarification is requested because the metes and bounds of the claim are not clearly determined.  To overcome this rejection please amend the limitation as - - selected from the group consisting of a peptide, a cytokine……a chemotherapeutic agent, a radioactive moiety, and an immunomodulatory drug - -.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 15-16, 18 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Valamehr et al (WO 2017/079673) in view of Jensen (WO 2011/056894) and Ma et al (WO 2017/222593).
The instant claims encompass an induced pluripotent stem cell (iPSC) (an elected species) or a derivative cell thereof comprising: (i) a first exogenous polynucleotide encoding a chimeric antigen receptor (CAR); (ii) a second exogenous polynucleotide encoding an inactivated cell surface receptor that comprises a monoclonal antibody-specific epitope and an interleukin 15 (IL-15), wherein the inactivated cell surface receptor and the IL-15 are operably linked by an autoprotease peptide; and (iii) a deletion or reduced expression of one or more of B2M, TAP1, TAP2, Tapsin, RFXANK, CIITA (an elected species), RFX5 and RFXAP genes; and a composition comprising the same cell.
With respect to the elected species, Valamehr et al disclosed at least a genome-engineered iPSC, including human iPSC, comprising one or more exogenous polynucleotides of interest that are targeted for integration at a selected site which is a safe harbor locus (e.g., AAVS1, ROSA26, beta-2 microglobulin), a highly expressive locus, a temporally expressed locus, or a gene locus for interruption such as beta-2 microglobulin, CIITA and others, wherein the one or more exogenous polynucleotides remain integrated and functional in a subsequent expanded iPSC and wherein the one or more exogenous polynucleotides of interest include an exogenous polynucleotide encoding a safety switch protein comprising a modified EGFR, an exogenous polynucleotide encoding a CAR (a chimeric antigen receptor), an exogenous polynucleotide encoding HLA-E, and an exogenous polynucleotide encoding IL-15; and a composition comprising an isolated population or subpopulation of the same genetically engineered iPSCs (see at least Abstract; Summary of the Invention; particularly paragraphs [0004], [0007]-[00014], [00017]-[00018], [00021]-[00022], [000121], [000131], [000146], [000160]-[000161], [000196]-[000204], [000211]; particularly claims 1-14, 17-18, 22-33, 35 and 42-46).  Valamehr et al also stated clearly “In some embodiments, the one or more exogenous polynucleotides are linked to each other by a linker sequence.  In some embodiments, the linker sequence encodes a self-cleaving peptide” (paragraph [0007]); “In other embodiments, a 2A linker sequence allows for two separate proteins to be produced from a single translation” (paragraph [000169]); “[t]he term “safety switch protein” refers to an engineered protein designed to prevent potential toxicity or otherwise adverse effects of a cell therapy” (paragraph [000131]), “Further, modified EGFR containing epitope recognized by cetuximab can be used to deplete genetically engineered cells when the cells are exposed to cetuximab” (paragraph [000166]); and “HLA deficient iPSC that is further modified by introducing genes expressing proteins related but not limited to improved differentiation potential, antigen targeting, antigen presentation, antibody recognition, persistence, immune evasion, resistance to suppression, proliferation, costimulation, cytokine stimulation, cytokine production (autocrine or paracrine), chemotaxis, and cellular cytotoxicity, such as non-classical HLA class I proteins (e.g., HLA-E and HLA-G), chimeric antigen receptor (CAR), T cell receptor (TCR), CD16 Fc Receptor….IL15, 41BB…CD47, CD113, and PDL1” (paragraph [00146]).  Valamehr et al also taught that “HLA deficient” refers to cells that either lack, or no longer maintain, or have reduced level of surface expression of a complete MHC complex comprising a HLA class I protein heterodimer and/or a HLA class II heterodimer; and HLA class II deficiency can be achieved by functional deletion or reduction of HLA-II associated genes including RFXANK, CIITA, RFX5 and RFXAP (paragraph [000145]).
Valamehr et al did not teach explicitly at least a genome-engineered iPSC comprising exogenous polynucleotide encoding an inactivated cell surface receptor that comprises a monoclonal antibody-specific epitope and an interleukin 15 (IL-15), wherein the inactivated cell surface receptor and the IL-15 are operably linked by an autoprotease peptide; and a CAR comprising: (i) a signal peptide, (ii) an extracellular domain comprising a binding domain that specifically binds an antigen, (iii) a hinge region, (iv) a transmembrane domain, (v) an intracellular signaling domain, and (vi) a co-stimulatory domain.
Before the effective filing date of the present application (12/03/2020), Jensen already disclosed at least a gene encoding a truncated human epidermal growth factor receptor polypeptide (EGFRt) that lacks the membrane distal EGF-binding domain and the cytoplasmic signaling tail, but retains an extracellular epitope recognized by an anti-EGFR antibody (e.g., a commercial available pharmaceutical grade monoclonal antibody cetuximab), and cells genetically modified to express EGFRt (see at least Abstract; Summary; paragraphs [0024], [0052], [0054]-[0055]; and Fig. 1).  Jensen taught that EGFRt was successfully utilized as an in vivo non-immunogenic tracking marker for genetically modified T cell engraftment in mice, and EGFRT was also demonstrated to have cellular depletion potential via cetuximab mediated antibody dependent cellular cytotoxicity (ADCC) pathways (Abstract).  Jensen taught that due to the absence of the EGF-binding domains and intracellular domains, EGFRt is inactive or inert which is a desired property since it does not have any activity that might negatively affect an immune cell product (e.g., signaling or trafficking) (paragraphs [0005] and [0054]-[0055]).  Jensen also taught that the EGFRt is attached to other sequences such as the GMCSFR alpha chain signal sequence that is 100% identical to SEQ ID NO: 1 of the present application that directs surface expression, an anti-CD19 co-stimulatory chimeric antigen receptor via a 2A cleavable linker (paragraph [0052]; and nucleotides 1-66 of the sequence listed in Fig. 7).
Additionally, Ma et al already taught compositions related to chimeric antigen receptor (CAR) polypeptides, and engineered cells having CARs and an enhancer moiety (e.g., cytokines such as IL-2, IL-7, IL-12, IL-15 and others) (see at least Abstract; Summary of the Invention; pages 33-40 and 52-55).  Ma et al taught that a CAR polypeptide includes a signal peptide, an antigen recognition domain, a hinge region, a transmembrane domain, at least one co-stimulatory domain, and a signaling domain (page 32, lines 11-19).  Ma et al disclosed that a signal peptide can be a human CD45 signal peptide, a human CD8a signal peptide, a human CD8b signal peptide, human IL-2 signal peptide (pages 33-35); an antigen recognition domain includes Camelid single domain antibody such as heavy-chain antibodies found in camelids, or VHH antibody (page 37, lines 1-7); a hinge region includes the hinge region from human CD28 (page 39, lines 4-12); a transmembrane domain includes the transmembrane of CD28 (page 39, lines 22-28); a signaling domain includes the polypeptide of a functional signaling domain of CD3 zeta and a co-stimulatory domain includes a functional signaling domain from CD28 (page 40, lines 13-24).  Ma et al taught specifically that CAR cells can be a carrier of cytokines, and cytokines can be delivered to targeted cancer sites by CAR cells to reduce systemic toxicity with high-dose exogenous cytokines (page 53, lines 6-7); and IL-15 and/or its specific receptor IL-15Ra play a key functional role in various effector cells (e.g., NK and CD8 T cells) such as enhanced survival, proliferation, or persistence of CAR T or NK cells for treating cancer in a patient (page 54, lines 3-16); and reactivating T cells and innate immune cells in a tumor microenvironment of a patient (page 60, lines 15-24).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the teachings of Valamehr et al by also preparing a genome-engineered iPSC comprising an exogenous polynucleotide encoding an inactivated cell surface receptor that comprises a monoclonal antibody-specific epitope such as the inert/inactive EGFRt with an extracellular epitope recognized by the monoclonal antibody cetuximab and an IL-15, wherein the inactivated cell surface receptor and the IL-15 are operably linked by an autoprotease peptide such as the 2A cleavable linker; and a CAR comprising: (i) a GMCSFR signal peptide, (ii) an extracellular domain comprising a binding domain that specifically binds an antigen such as a VHH domain (iii) a CD28 hinge region, (iv) a CD28 transmembrane domain, (v) an intracellular CD3 zeta signaling domain, and (vi) a CD28 co-stimulatory domain, in light of the teachings of Jensen and Ma et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Jensen already taught successful use of an inert/inactive EGFRt as a non-immunogenic selection marker and as a suicide gene product for genetically modified immune cells without negatively affecting the immune cells, successfully using the GMCSFR alpha chain signal sequence for surface expression of EGFRt and coupling EGFRt to a CD19-specific CAR via a 2A cleavable linker.  Additionally, Ma et al already taught using a CAR polypeptide comprising any signal peptide, an antigen recognition domain such as a VHH domain, a CD28 hinge region, a CD28 transmembrane domain, at least a CD28 co-stimulatory domain, and a CD3 zeta intracellular signaling domain; and that IL-15 and/or its specific receptor IL-15Ra play a key functional role in various effector cells (e.g., NK and CD8 T cells) such as enhanced survival, proliferation, or persistence of CAR T or NK cells for treating cancer in a patient and reactivating T cells and innate immune cells in a tumor microenvironment of a patient.  Moreover, Ma et al also taught that CAR cells can be a carrier of cytokines, and cytokines can be delivered to targeted cancer sites by CAR cells to reduce systemic toxicity with high-dose exogenous cytokines.  Furthermore, the primary Valamehr reference already disclosed explicitly that the one or more exogenous polynucleotides of interest include an exogenous polynucleotide encoding a safety switch protein comprising a modified EGFR containing epitope recognized by cetuximab to be used to deplete genetically engineered cells when the cells are exposed to cetuximab, an exogenous polynucleotide encoding a CAR (a chimeric antigen receptor), an exogenous polynucleotide encoding HLA-E, and an exogenous polynucleotide encoding IL-15; and that the one or more exogenous polynucleotides are linked to each other by a linker sequence encoding a self-cleaving peptide such as a 2A linker sequence allowing for two separate proteins to be produced from a single translation.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Valamehr et al, Jensen and Ma et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
The modified compositions resulting from the combined teachings of Valamehr et al, Jensen and Ma et al are indistinguishable and encompassed by the presently claimed invention. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Valamehr et al (WO 2017/079673) in view of Jensen (WO 2011/056894) and Ma et al (WO 2017/222593) as applied to claims 1-3, 5-12, 15-16, 18 and 28-29 above, and further in view of Jaenisch (WO 2009/152529).
The combined teachings of Vahamehr et al, Jensen and Ma et al were represented above.  However, none of the cited references teaches specifically using a porcine tesehovirus-1 2A (P2A) peptide, preferably one comprising an amino acid sequence having at least 90% sequence identity to SEQ ID NO: 73 (19-amino acids) of the present application.
Before the effective filing date of the present application (12/03/2020), Jaenisch already taught using the polynucleotide sequence of SEQ ID NO: 21 encoding the porcine teschovirus-1 self-cleaving 2A peptide (P2A) having an amino acid sequence that is 100% identical to SEQ ID NO: 73 of the present application in a polycistronic nucleic acid construct for delivering Oct4, Sox2, Klf4 and c-Myc to generate human iPS cells (Abstract; and Section titled “B. Generation of mouse and human iPS cells by a polycistronic retroviral vector” on page 46; particularly pages 46-47 and page 67; Fig. 13A and attached sequence search below).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Valamehr et al, Jensen and Ma et al by also utilizing the encoded porcine 2A self-cleaving peptide of SEQ ID NO: 73 in a polycistronic construct encoding EGFRt and IL-15, in light of the teachings of Jaenisch as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modification because Jaenisch already taught successful use of the polynucleotide sequence of SEQ ID NO: 21 encoding the porcine teschovirus-1 self-cleaving 2A peptide (P2A) having an amino acid sequence that is 100% identical to SEQ ID NO: 73 of the present application in a polycistronic nucleic acid construct for delivering Oct4, Sox2, Klf4 and c-Myc in the generation of human iPS cells.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Valamehr et al, Jensen, Ma et al and Jaenisch; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
The modified composition resulting from the combined teachings of Valamehr et al, Jensen, Ma et al and Jaenisch is indistinguishable and encompassed by the presently claimed invention. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Valamehr et al (WO 2017/079673) in view of Jensen (WO 2011/056894) and Ma et al (WO 2017/222593) as applied to claims 1-3, 5-12, 15-16, 18 and 28-29 above, and further in view of Grabstein et al (WO 95/27722).
The combined teachings of Vahamehr et al, Jensen and Ma et al were represented above.  However, none of the cited references teaches specifically using an encoded IL-15 comprising an amino acid sequence having at least 90% identical to SEQ ID NO: 72 (162 amino acids) of the present application. 
Before the effective filing date of the present application (12/03/2020), Grabstein et al already isolated the cDNA sequence encoding human IL-15 polypeptide having an amino acid sequence that is 100% identical to SEQ ID NO: 72 of the present application (see at least the Abstract; Summary of the Invention; page 1, first paragraph; Figure 2 and attached sequence search below).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Valamehr et al, Jensen and Ma et al by also utilizing and expressing an encoded human IL-15 having SEQ ID NO: 72 in their genome-engineered iPSC, in light of the teachings of Grabstein et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modification because Grabstein et al already successfully isolated the cDNA sequence encoding human IL-15 polypeptide having an amino acid sequence that is 100% identical to SEQ ID NO: 72 of the present application for making IL-15 polypeptides to induce T cell proliferation and differentiation, as well as providing anti-tumor immunity.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Valamehr et al, Jensen, Ma et al and Grabstein et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
The modified composition resulting from the combined teachings of Valamehr et al, Jensen, Ma et al and Grabstein et al is indistinguishable and encompassed by the presently claimed invention. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

 Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Valamehr et al (WO 2017/079673) in view of Jensen (WO 2011/056894) and Ma et al (WO 2017/222593) as applied to claims 1-3, 5-12, 15-16, 18 and 28-29 above, and further in view of Riddell et al (WO 2014/031687), Powell (WO 2014/055771) and Zhou et al (WO 2018/127585).  
The combined teachings of Vahamehr et al, Jensen and Ma et al were represented above.  However, none of the cited references teaches specifically using an encoded CAR comprising a signal peptide having amino acid sequence having at least 90% identical to SEQ ID NO: 1 (22amino acids) of the present application, a hinge region comprising an amino acid sequence having at least 90% identical to SEQ ID NO: 22 (39 amino acids) of the present application, a transmembrane domain comprising an amino acid sequence having at least 90% identical to SEQ ID NO: 24 (27 amino acids) of the present application, an intracellular signaling domain comprising an amino acid sequence having at least 90% identical to SEQ ID NO: 6 (112 amino acids) of the present application, and a co-stimulatory domain comprising an amino acid sequence having at least 90% identical to SEQ ID NO: 20 (41 amino acids) of the present application. 
Before the effective filing date of the present application (12/03/2020), Riddell et al already taught using the GMCSFR signal peptide of SEQ ID NO: 2 that is 100% identical to SEQ ID NO: 1 of the present application, and the CD3 zeta signaling domain of SEQ ID NO: 7 that is 100% identical to SEQ ID NO: 6 of the present application for a CAR construct (see at least Abstract; particularly page 30, second last paragraph; page 38, first full paragraph; Table 1 on page 84; and attached sequence searches below).
Additionally, Powell also taught using the CD28 transmembrane of SEQ ID NO: 19 that is 100% identical to SEQ ID NO: 24 of the present application, and the CD28 costimulatory domain of SEQ ID NO: 21 that is 100% identical to SEQ ID NO: 20 of the present application for a CAR construct (see at least Abstract; particularly page 31, second paragraph; page 34, second paragraph; and attached sequence searches below).
Moreover, Zhou et al also taught using the CD28 hinge region of SEQ ID NO: 20 that is 100% identical to SEQ ID NO: 22 of the present application for a CAR construct (see at least Abstract; particularly page 42, second paragraph; and attached sequence search below).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Valamehr et al, Jensen and Ma et al by also utilizing the GMCSFR signal peptide of SEQ ID NO: 1, the CD3 zeta signaling domain of SEQ ID NO: 6, the CD28 transmembrane of SEQ ID NO: 24, the CD28 costimulatory domain of SEQ ID NO: 20, and the CD28 hinge region of SEQ ID NO: 22 of the present application in their CAR construct, in light of the teachings of Riddell et al, Powell and Zhou et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because the GMCSFR signal peptide of SEQ ID NO: 1, the CD3 zeta signaling domain of SEQ ID NO: 6, the CD28 transmembrane of SEQ ID NO: 24, the CD28 costimulatory domain of SEQ ID NO: 20, and the CD28 hinge region of SEQ ID NO: 22 of the present application were known and successfully used in a CAR construct as taught by Riddell et al, Powell and Zhou et al. 
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Valamehr et al, Jensen, Ma et al, Riddell et al, Powell and Zhou et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
The modified composition resulting from the combined teachings of Valamehr et al, Jensen, Ma et al, Riddell et al, Powell and Zhou et al is indistinguishable and encompassed by the presently claimed invention. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Valamehr et al (WO 2017/079673) in view of Jensen (WO 2011/056894) and Ma et al (WO 2017/222593) as applied to claims 1-3, 5-12, 15-16, 18 and 28-29 above, and further in view of Trager et al (US 11,253,547).
The combined teachings of Vahamehr et al, Jensen and Ma et al were represented above.  However, none of the cited references teaches specifically using the inactivated cell surface comprising the tEGFR variant consists of an amino acid sequence having at least 90% identical to SEQ ID NO: 71 (373 amino acids) of the present application.   Please note that due to the open language of the term “comprising”, the inactivated cell surface may contain additional sequences at the 5’-end and 3’-end of the tEGFR variant sequence.
Before the effective filing date of the present application (12/03/2020), Trager et al already disclosed a CAR polynucleotide construct comprising the sequence of SEQ ID NO: 71 (3347-nucleotide sequence) which nucleotides 2143-3330 encodes a truncated epidermal growth factor receptor (EGFRt) with an amino acid sequence that is 91.3% identity to SEQ ID NO: 71 of the present application (see at least col. 48, lines 17-49; Figure 3B; and attached sequence search below).  Trager et al also stated explicitly “In several embodiments, the EGFRt is expressed in a membrane bound form.  In several embodiments, the EGFRt operates to provide a “suicide switch” function in the engineered NK cells” (col. 8, lines 19-22).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Valamehr et al, Jensen and Ma et al by also utilizing a membrane bound inactivated/inert cell surface receptor comprising the truncated EGFR comprised of the amino acid sequence encoded by nucleotides 2143-3330 of SEQ ID NO: 71 to serve as a “suicide switch” in their genome-engineered iPSC, in light of the teachings of Trager et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modification because Trager et al already disclosed a truncated epidermal growth factor receptor (EGFRt) with an amino acid sequence that is 91.3% identity to SEQ ID NO: 71 of the present application, and taught specifically that the EGFRt is in a membrane bound form and to provide a “suicide switch” function in engineered NK cells.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Valamehr et al, Jensen, Ma et al and Trager et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
The modified composition resulting from the combined teachings of Valamehr et al, Jensen, Ma et al and Trager et al is indistinguishable and encompassed by the presently claimed invention. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-7, 9-21 and 28-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19, 21-32 and 40-46 of copending Application No. 17/457,075 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because an induced pluripotent stem cell (iPSC) or a derivative cell thereof comprising: (i) a first exogenous polynucleotide encoding a chimeric antigen receptor (CAR) targeting a CD19 antigen; (ii) a second exogenous polynucleotide encoding an inactivated cell surface receptor that comprises a monoclonal antibody-specific epitope and an interleukin 15 (IL-15), wherein the inactivated cell surface receptor and the IL-15 are operably linked by an autoprotease peptide; and (iii) a deletion or reduced expression of one or more of B2M, TAP1, TAP2, Tapsin, RFXANK, CIITA, RFX5 and RFXAP genes in the co-pending Application No. 17/457,075 anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would, necessarily, extend the rights of the species or sub- should the genus issue as a patent after the species of sub-genus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Klein et al (WO 2018/002358) disclosed an extracellular domain of a signaling receptor that does not naturally occur in or on T-cells comprising or consisting of the amino acid sequence of SEQ ID NO: 76 (encoded by the polynucleotide of SEQ ID NO: 75) that is 98.8% of SEQ ID NO: 71 of the present application (see at least page 9, lines 16-26; and attached sequence search below).
Ang et al (WO 2019/023396) disclosed a truncated EGFRvIII referred to as tEv3 comprising a transmembrane domain and a non-functional ectodomain comprised of truncated domain 1, truncated domain 2, domain 3 and domain 4 of EGFRvIII as depicted in Figure 2B, wherein the tEv3 has the sequence of SEQ ID NO: 2.  Ang et al also taught that tEv3 can be used for CAR detection and/or ablation of CAR-expressing cells (paragraphs [0005]-[0008]).
Conclusion
 No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507. 

To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

AXV35722 standard; DNA; 57 BP.
Lentiviral vector construction related 2A sequence, SEQ ID 21.
WO2009152529-A2.


Alignment Scores:
Length:                 57     
Score:                  99.00          Matches:       19     
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            100.0%         Indels:        0      
DB:                     38             Gaps:          0      

US-17-457-118-73 (1-19) x AXV35722 (1-57)

Qy          1 AlaThrAsnPheSerLeuLeuLysGlnAlaGlyAspValGluGluAsnProGlyPro 19
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GCCACGAACTTCTCTCTGTTAAAGCAAGCAGGAGATGTTGAAGAAAACCCCGGGCCT 57


AAT00526 standard; cDNA; 489 BP.
Human interleukin-15 precursor.
WO9527722-A1.

Alignment Scores:
Length:                 489    
Score:                  833.00         Matches:       162    
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            100.0%         Indels:        0      
DB:                     1              Gaps:          0      

US-17-457-118-72 (1-162) x AAT00526 (1-489)

Qy          1 MetArgIleSerLysProHisLeuArgSerIleSerIleGlnCysTyrLeuCysLeuLeu 20
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGAGAATTTCGAAACCACATTTGAGAAGTATTTCCATCCAGTGCTACTTGTGTTTACTT 60

Qy         21 LeuAsnSerHisPheLeuThrGluAlaGlyIleHisValPheIleLeuGlyCysPheSer 40
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CTAAACAGTCATTTTCTAACTGAAGCTGGCATTCATGTCTTCATTTTGGGCTGTTTCAGT 120

Qy         41 AlaGlyLeuProLysThrGluAlaAsnTrpValAsnValIleSerAspLeuLysLysIle 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GCAGGGCTTCCTAAAACAGAAGCCAACTGGGTGAATGTAATAAGTGATTTGAAAAAAATT 180

Qy         61 GluAspLeuIleGlnSerMetHisIleAspAlaThrLeuTyrThrGluSerAspValHis 80
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GAAGATCTTATTCAATCTATGCATATTGATGCTACTTTATATACGGAAAGTGATGTTCAC 240

Qy         81 ProSerCysLysValThrAlaMetLysCysPheLeuLeuGluLeuGlnValIleSerLeu 100
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 CCCAGTTGCAAAGTAACAGCAATGAAGTGCTTTCTCTTGGAGTTACAAGTTATTTCACTT 300

Qy        101 GluSerGlyAspAlaSerIleHisAspThrValGluAsnLeuIleIleLeuAlaAsnAsn 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GAGTCCGGAGATGCAAGTATTCATGATACAGTAGAAAATCTGATCATCCTAGCAAACAAC 360

Qy        121 SerLeuSerSerAsnGlyAsnValThrGluSerGlyCysLysGluCysGluGluLeuGlu 140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AGTTTGTCTTCTAATGGGAATGTAACAGAATCTGGATGCAAAGAATGTGAGGAACTGGAG 420

Qy        141 GluLysAsnIleLysGluPheLeuGlnSerPheValHisIleValGlnMetPheIleAsn 160
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GAAAAAAATATTAAAGAATTTTTGCAGAGTTTTGTACATATTGTCCAAATGTTCATCAAC 480

Qy        161 ThrSer 162
              ||||||
Db        481 ACTTCT 486


BBD40567;
GMCSF signal peptide coding sequence, SEQ ID 2.
WO2014031687-A1.


Alignment Scores:
Length:                 66     
Score:                  111.00         Matches:       22     
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            100.0%         Indels:        0      
DB:                     48             Gaps:          0      

US-17-457-118-1 (1-22) x BBD40567 (1-66)

Qy          1 MetLeuLeuLeuValThrSerLeuLeuLeuCysGluLeuProHisProAlaPheLeuLeu 20
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGCTGCTGCTGGTGACCAGCCTGCTGCTGTGCGAGCTGCCCCACCCCGCCTTTCTGCTG 60

Qy         21 IlePro 22
              ||||||
Db         61 ATCCCC 66


BBD40572;
CD3 zeta coding sequence, SEQ ID 7.
WO2014031687-A1.


Alignment Scores:
Length:                 336    
Score:                  593.00         Matches:       112    
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            100.0%         Indels:        0      
DB:                     48             Gaps:          0      

US-17-457-118-6 (1-112) x BBD40572 (1-336)

Qy          1 ArgValLysPheSerArgSerAlaAspAlaProAlaTyrGlnGlnGlyGlnAsnGlnLeu 20
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CGGGTGAAGTTCAGCAGAAGCGCCGACGCCCCTGCCTACCAGCAGGGCCAGAATCAGCTG 60

Qy         21 TyrAsnGluLeuAsnLeuGlyArgArgGluGluTyrAspValLeuAspLysArgArgGly 40
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TACAACGAGCTGAACCTGGGCAGAAGGGAAGAGTACGACGTCCTGGATAAGCGGAGAGGC 120

Qy         41 ArgAspProGluMetGlyGlyLysProArgArgLysAsnProGlnGluGlyLeuTyrAsn 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CGGGACCCTGAGATGGGCGGCAAGCCTCGGCGGAAGAACCCCCAGGAAGGCCTGTATAAC 180

Qy         61 GluLeuGlnLysAspLysMetAlaGluAlaTyrSerGluIleGlyMetLysGlyGluArg 80
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GAACTGCAGAAAGACAAGATGGCCGAGGCCTACAGCGAGATCGGCATGAAGGGCGAGCGG 240

Qy         81 ArgArgGlyLysGlyHisAspGlyLeuTyrGlnGlyLeuSerThrAlaThrLysAspThr 100
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 AGGCGGGGCAAGGGCCACGACGGCCTGTATCAGGGCCTGTCCACCGCCACCAAGGATACC 300

Qy        101 TyrAspAlaLeuHisMetGlnAlaLeuProProArg 112
              ||||||||||||||||||||||||||||||||||||
Db        301 TACGACGCCCTGCACATGCAGGCCCTGCCCCCAAGG 336


BBF29937
CD28 intracellular domain protein encoding DNA, SEQ ID 21.
WO2014055771-A1.


Alignment Scores:
Length:                 123    
Score:                  227.00         Matches:       41     
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            100.0%         Indels:        0      
DB:                     48             Gaps:          0      


Qy          1 ArgSerLysArgSerArgLeuLeuHisSerAspTyrMetAsnMetThrProArgArgPro 20
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AGGAGTAAGAGGAGCAGGCTCCTGCACAGTGACTACATGAACATGACTCCCCGCCGCCCC 60

Qy         21 GlyProThrArgLysHisTyrGlnProTyrAlaProProArgAspPheAlaAlaTyrArg 40
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GGGCCCACCCGCAAGCATTACCAGCCCTATGCCCCACCACGCGACTTCGCAGCCTATCGC 120

Qy         41 Ser 41
              |||
Db        121 TCC 123



BBF29935
CD28 transmembrane domain peptide encoding DNA, SEQ ID 19.
WO2014055771-A1.


Alignment Scores:
Length:                 81     
Score:                  141.00         Matches:       27     
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            100.0%         Indels:        0      
DB:                     48             Gaps:          0      

US-17-457-118-24 (1-27) x BBF29935 (1-81)

Qy          1 PheTrpValLeuValValValGlyGlyValLeuAlaCysTyrSerLeuLeuValThrVal 20
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 TTTTGGGTGCTGGTGGTGGTTGGTGGAGTCCTGGCTTGCTATAGCTTGCTAGTAACAGTG 60

Qy         21 AlaPheIleIlePheTrpVal 27
              |||||||||||||||||||||
Db         61 GCCTTTATTATTTTCTGGGTG 81



BFM09423
Human CD28 hinge encoding DNA SEQ ID NO: 20.
WO2018127585-A1.


Alignment Scores:
Length:                 117    
Score:                  221.00         Matches:       39     
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            100.0%         Indels:        0      
DB:                     60             Gaps:          0      

US-17-457-118-22 (1-39) x BFM09423 (1-117)

Qy          1 IleGluValMetTyrProProProTyrLeuAspAsnGluLysSerAsnGlyThrIleIle 20
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATTGAAGTTATGTATCCTCCTCCTTACCTAGACAATGAGAAGAGCAATGGAACCATTATC 60

Qy         21 HisValLysGlyLysHisLeuCysProSerProLeuPheProGlyProSerLysPro 39
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CATGTGAAAGGGAAACACCTTTGTCCAAGTCCCCTATTTCCCGGACCTTCTAAGCCC 117



Sequence 71,
US 11253547 
CD19-DIRECTED CHIMERIC ANTIGEN RECEPTORS AND USES THEREOF IN
NK19-7b DNA


Alignment Scores:
Length:                 3347   
Score:                  1859.00        Matches:       349    
Percent Similarity:     89.1%          Conservative:  4      
Best Local Similarity:  88.1%          Mismatches:    15     
Query Match:            91.3%          Indels:        28     
DB:                     8              Gaps:          3      


Qy          4 SerGlyThrAlaGlyAlaAlaLeuLeuAlaLeuLeuAlaAlaLeuCysProAlaSer--- 22
              :::||||||   |||      ||||||:::|||:::      |||         |||   
Db       2143 GCCGGCACCTGCGGAGTGCTGCTTCTCTCACTCGTTATTACGCTGTACTGCGGCAGCGGC 2202

Qy         23 ------------------------ArgAlaGly--------------------------- 25
                                      :::||||||                           
Db       2203 GCCACAAACTTCTCTCTGCTAAAGCAAGCAGGTGATGTTGAAGAAAACCCCGGGCCTATG 2262

Qy         26 ---------ValArgLysCysLysLysCysGluGlyPro--------------------- 35
                       |||               ||||||   |||                     
Db       2263 CTTCTCCTGGTGACAAGCCTTCTGCTCTGTGAGTTACCACACCCAGCATTCCTCCTGATC 2322

Qy         36 CysArgLysValCysAsnGlyIleGlyIleGlyGluPheLysAspSerLeuSerIleAsn 55
                 |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2323 CCACGCAAAGTGTGTAACGGAATAGGTATTGGTGAATTTAAAGACTCACTCTCCATAAAT 2382

Qy         56 AlaThrAsnIleLysHisPheLysAsnCysThrSerIleSerGlyAspLeuHisIleLeu 75
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2383 GCTACGAATATTAAACACTTCAAAAACTGCACCTCCATCAGTGGCGATCTCCACATCCTG 2442

Qy         76 ProValAlaPheArgGlyAspSerPheThrHisThrProProLeuAspProGlnGluLeu 95
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2443 CCGGTGGCATTTAGGGGTGACTCCTTCACACATACTCCTCCTCTGGATCCACAGGAACTG 2502

Qy         96 AspIleLeuLysThrValLysGluIleThrGlyPheLeuLeuIleGlnAlaTrpProGlu 115
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2503 GATATTCTGAAAACCGTAAAGGAAATCACAGGGTTTTTGCTGATTCAGGCTTGGCCTGAA 2562

Qy        116 AsnArgThrAspLeuHisAlaPheGluAsnLeuGluIleIleArgGlyArgThrLysGln 135
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2563 AACAGGACGGACCTCCATGCCTTTGAGAACCTAGAAATCATACGCGGCAGGACCAAGCAA 2622

Qy        136 HisGlyGlnPheSerLeuAlaValValSerLeuAsnIleThrSerLeuGlyLeuArgSer 155
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2623 CATGGTCAGTTTTCTCTTGCAGTCGTCAGCCTGAACATAACATCCTTGGGATTACGCTCC 2682

Qy        156 LeuLysGluIleSerAspGlyAspValIleIleSerGlyAsnLysAsnLeuCysTyrAla 175
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2683 CTCAAGGAGATAAGTGATGGAGATGTGATAATTTCAGGAAACAAAAATTTGTGCTATGCA 2742

Qy        176 AsnThrIleAsnTrpLysLysLeuPheGlyThrSerGlyGlnLysThrLysIleIleSer 195
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2743 AATACAATAAACTGGAAAAAACTGTTTGGGACCTCCGGTCAGAAAACCAAAATTATAAGC 2802

Qy        196 AsnArgGlyGluAsnSerCysLysAlaThrGlyGlnValCysHisAlaLeuCysSerPro 215
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2803 AACAGAGGTGAAAACAGCTGCAAGGCCACAGGCCAGGTCTGCCATGCCTTGTGCTCCCCC 2862

Qy        216 GluGlyCysTrpGlyProGluProArgAspCysValSerCysArgAsnValSerArgGly 235
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2863 GAGGGCTGCTGGGGCCCGGAGCCCAGGGACTGCGTCTCTTGCCGGAATGTCAGCCGAGGC 2922

Qy        236 ArgGluCysValAspLysCysAsnLeuLeuGluGlyGluProArgGluPheValGluAsn 255
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2923 AGGGAATGCGTGGACAAGTGCAACCTTCTGGAGGGTGAGCCAAGGGAGTTTGTGGAGAAC 2982

Qy        256 SerGluCysIleGlnCysHisProGluCysLeuProGlnAlaMetAsnIleThrCysThr 275
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2983 TCTGAGTGCATACAGTGCCACCCAGAGTGCCTGCCTCAGGCCATGAACATCACCTGCACA 3042

Qy        276 GlyArgGlyProAspAsnCysIleGlnCysAlaHisTyrIleAspGlyProHisCysVal 295
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3043 GGACGGGGACCAGACAACTGTATCCAGTGTGCCCACTACATTGACGGCCCCCACTGCGTC 3102

Qy        296 LysThrCysProAlaGlyValMetGlyGluAsnAsnThrLeuValTrpLysTyrAlaAsp 315
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3103 AAGACCTGCCCGGCAGGAGTCATGGGAGAAAACAACACCCTGGTCTGGAAGTACGCAGAC 3162

Qy        316 AlaGlyHisValCysHisLeuCysHisProAsnCysThrTyrGlyCysThrGlyProGly 335
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3163 GCCGGCCATGTGTGCCACCTGTGCCATCCAAACTGCACCTACGGATGCACTGGGCCAGGT 3222

Qy        336 LeuGluGlyCysProThrAsnGlyProLysIleProSerIleAlaThrGlyMetValGly 355
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3223 CTTGAAGGCTGTCCAACGAATGGGCCTAAGATCCCGTCCATCGCCACTGGGATGGTGGGG 3282

Qy        356 AlaLeuLeuLeuLeuLeuValValAlaLeuGlyIleGlyLeuPheMet 371
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db       3283 GCCCTCCTCTTGCTGCTGGTGGTGGCCCTGGGGATCGGCCTCTTCATG 3330


Sequence 75,
WO 2018/002358 
Improved adoptive T-cell therapy


Alignment Scores:
Length:                 1260   
Score:                  2012.00        Matches:       371    
Percent Similarity:     92.5%          Conservative:  0      
Best Local Similarity:  92.5%          Mismatches:    0      
Query Match:            98.8%          Indels:        30     
DB:                     246            Gaps:          1      

US-17-457-118-71 (1-371) x US-16-314-117-75 (1-1260)

Qy          1 MetArgProSerGlyThrAlaGlyAlaAlaLeuLeuAlaLeuLeuAlaAlaLeuCysPro 20
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         24 ATGCGACCCTCCGGGACGGCCGGGGCAGCGCTCCTGGCGCTGCTGGCTGCGCTCTGCCCG 83

Qy         21 AlaSerArgAla------------------------------------------------ 24
              ||||||||||||                                                
Db         84 GCGAGTCGGGCTCTGGAGGAAAAGAAAGGTAATTATGTGGTGACAGATCACGGCTCGTGC 143

Qy         25 ------------------------------------------GlyValArgLysCysLys 30
                                                        ||||||||||||||||||
Db        144 GTCCGAGCCTGTGGGGCCGACAGCTATGAGATGGAGGAAGACGGCGTCCGCAAGTGTAAG 203

Qy         31 LysCysGluGlyProCysArgLysValCysAsnGlyIleGlyIleGlyGluPheLysAsp 50
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        204 AAGTGCGAAGGGCCTTGCCGCAAAGTGTGTAACGGAATAGGTATTGGTGAATTTAAAGAC 263

Qy         51 SerLeuSerIleAsnAlaThrAsnIleLysHisPheLysAsnCysThrSerIleSerGly 70
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        264 TCACTCTCCATAAATGCTACGAATATTAAACACTTCAAAAACTGCACCTCCATCAGTGGC 323

Qy         71 AspLeuHisIleLeuProValAlaPheArgGlyAspSerPheThrHisThrProProLeu 90
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        324 GATCTCCACATCCTGCCGGTGGCATTTAGGGGTGACTCCTTCACACATACTCCTCCTCTG 383

Qy         91 AspProGlnGluLeuAspIleLeuLysThrValLysGluIleThrGlyPheLeuLeuIle 110
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        384 GATCCACAGGAACTGGATATTCTGAAAACCGTAAAGGAAATCACAGGGTTTTTGCTGATT 443

Qy        111 GlnAlaTrpProGluAsnArgThrAspLeuHisAlaPheGluAsnLeuGluIleIleArg 130
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        444 CAGGCTTGGCCTGAAAACAGGACGGACCTCCATGCCTTTGAGAACCTAGAAATCATACGC 503

Qy        131 GlyArgThrLysGlnHisGlyGlnPheSerLeuAlaValValSerLeuAsnIleThrSer 150
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        504 GGCAGGACCAAGCAACATGGTCAGTTTTCTCTTGCAGTCGTCAGCCTGAACATAACATCC 563

Qy        151 LeuGlyLeuArgSerLeuLysGluIleSerAspGlyAspValIleIleSerGlyAsnLys 170
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        564 TTGGGATTACGCTCCCTCAAGGAGATAAGTGATGGAGATGTGATAATTTCAGGAAACAAA 623

Qy        171 AsnLeuCysTyrAlaAsnThrIleAsnTrpLysLysLeuPheGlyThrSerGlyGlnLys 190
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        624 AATTTGTGCTATGCAAATACAATAAACTGGAAAAAACTGTTTGGGACCTCCGGTCAGAAA 683

Qy        191 ThrLysIleIleSerAsnArgGlyGluAsnSerCysLysAlaThrGlyGlnValCysHis 210
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        684 ACCAAAATTATAAGCAACAGAGGTGAAAACAGCTGCAAGGCCACAGGCCAGGTCTGCCAT 743

Qy        211 AlaLeuCysSerProGluGlyCysTrpGlyProGluProArgAspCysValSerCysArg 230
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        744 GCCTTGTGCTCCCCCGAGGGCTGCTGGGGCCCGGAGCCCAGGGACTGCGTCTCTTGCCGG 803

Qy        231 AsnValSerArgGlyArgGluCysValAspLysCysAsnLeuLeuGluGlyGluProArg 250
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        804 AATGTCAGCCGAGGCAGGGAATGCGTGGACAAGTGCAACCTTCTGGAGGGTGAGCCAAGG 863

Qy        251 GluPheValGluAsnSerGluCysIleGlnCysHisProGluCysLeuProGlnAlaMet 270
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        864 GAGTTTGTGGAGAACTCTGAGTGCATACAGTGCCACCCAGAGTGCCTGCCTCAGGCCATG 923

Qy        271 AsnIleThrCysThrGlyArgGlyProAspAsnCysIleGlnCysAlaHisTyrIleAsp 290
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        924 AACATCACCTGCACAGGACGGGGACCAGACAACTGTATCCAGTGTGCCCACTACATTGAC 983

Qy        291 GlyProHisCysValLysThrCysProAlaGlyValMetGlyGluAsnAsnThrLeuVal 310
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        984 GGCCCCCACTGCGTCAAGACCTGCCCGGCAGGAGTCATGGGAGAAAACAACACCCTGGTC 1043

Qy        311 TrpLysTyrAlaAspAlaGlyHisValCysHisLeuCysHisProAsnCysThrTyrGly 330
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1044 TGGAAGTACGCAGACGCCGGCCATGTGTGCCACCTGTGCCATCCAAACTGCACCTACGGA 1103

Qy        331 CysThrGlyProGlyLeuGluGlyCysProThrAsnGlyProLysIleProSerIleAla 350
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1104 TGCACTGGGCCAGGTCTTGAAGGCTGTCCAACGAATGGGCCTAAGATCCCGTCCATCGCC 1163

Qy        351 ThrGlyMetValGlyAlaLeuLeuLeuLeuLeuValValAlaLeuGlyIleGlyLeuPhe 370
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1164 ACTGGGATGGTGGGGGCCCTCCTCTTGCTGCTGGTGGTGGCCCTGGGGATCGGCCTCTTC 1223

Qy        371 Met 371
              |||
Db       1224 ATG 1226